Case 1:20-cv-04044-JMF Document 39

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Filed 12/23/20 Page 1of1

 

155 WOOSTER LLC,
Plaintiff,

-V-

LORI BRUNO, et al.,
Defendants.

20-CV-4044 (JMF)

ORDER

 

JESSE M. FURMAN, United States District Judge:

By separate order issued today, the Court ordered default judgment to be entered as to
Defendant Modern Manhattan, LLC d/b/a Linge Roset. As the case is stayed with respect to the
only other Defendant, Lori Bruno, by reason of Section 362 of the Bankruptcy Code, see ECF
No. 24, and there is no need to keep the case open pending conclusion of the bankruptcy
proceedings, the Clerk of Court is directed to administratively close the case subject to the right
of any party to move to reopen it within 21 days of either (1) the conclusion of bankruptcy
proceedings or (2) the lifting or modification of the automatic stay as applied to this action.

SO ORDERED. a -
Dated: December 23, 2020

New York, New York

fost MAORMAN

nit bie States District Judge
